ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Rockford Corporation                            ) ASBCA No. 63302
                                                )
Under Contract No. W912WJ-21-C-0009             )

APPEARANCES FOR THE APPELLANT:                     Jonathan A. DeMella, Esq.
                                                   Anne Marie Tavella, Esq.
                                                    Davis Wright Tremaine LLP
                                                    Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Theresa A. Negron, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, New England

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 14, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63302, Appeal of Rockford
Corporation, rendered in conformance with the Board’s Charter.

       Dated: October 14, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals